Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas P. Coleman on 5/3/2022.

The application has been amended as follows: 

PLEASE AMEND CLAIM 1 to the following:


1.	(Currently amended)  An apparatus for performing a medical procedure, comprising:
	a catheter including a tubular body having a plurality of markings indicative of a distance to an end portion of the catheter; and
	an indicator comprising two partly circular body portions connected by way of a hinge, the indicator further comprising a releasable clamp for causing the body portions to close and form a smaller diameter when actuated, said indicator being repositionable on the tubular body to indicate a location of at least one of the plurality of markings, wherein the indicator comprises a magnifier; and
	an introducer having an entrance for receiving the catheter, the indicator having an outer diameter greater than a diameter of the entrance.  


Allowable Subject Matter
This Office Action is in response to applicant’s communication of 4/8/2022.  Currently amended claims 1-10, 14-16, 18-25 are pending and in condition for allowance.  See below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus with a catheter and indicator comprises a magnifier and introducer having an entrance for receiving the catheter, the indicator comprising two partly circular body portions connected by way of a hinge, and comprising a releasable clamp for causing the body portions to close and form a smaller diameter when actuated.
The system including these specifics have not been found in the prior art of record.
The closest prior art reference is Cespedes and Coulter and Han (CN201828350), however these references fail to disclose this feature above and the “magnifier” and “indicator” as claimed, and further the configuration as specified in the applicants claims (see applicant's remarks of 12/7/2021 and 5-7 for distinctions).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP A GRAY/Primary Examiner, Art Unit 3783